
	
		I
		112th CONGRESS
		1st Session
		H. R. 181
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to ensure that
		  members of the reserve components of the Armed Forces who have served on active
		  duty or performed active service since September 11, 2001, in support of a
		  contingency operation or in other emergency situations receive credit for such
		  service in determining eligibility for early receipt of non-regular service
		  retired pay, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guardsmen and Reservists Parity for Patriots
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Since September 11, 2001, members of the
			 reserve components of the Armed Forces have been sent into harm's way and
			 fought alongside members of the regular components of the Armed Forces.
			(2)Between September 11, 2001, and January 28,
			 2008, more than 600,000 members of the reserve components have been mobilized
			 in support of military operations in Iraq and Afghanistan and for other
			 contingency operations.
			(3)More than 142,000 members of the reserve
			 components have been mobilized more than once during this same period.
			(4)Section 647 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181, 122 Stat. 160)
			 consisted of an amendment to section 12731 of title 10, United States Code,
			 offering an earlier retirement benefit for members of the reserve components
			 who are mobilized in support of contingency operations.
			(5)However, the amendment made by section 647
			 of the National Defense Authorization Act for Fiscal Year 2008 only considers
			 service performed after the date of the enactment of such Act, January 28,
			 2008, and this effective date fails to recognize the service and sacrifice made
			 by members of the reserve components since September 11, 2001.
			3.Consideration of
			 service since September 11, 2001, in determining early eligibility for receipt
			 of non-regular service retired paySection 12731(f)(2)(A) of title 10, United
			 States Code, as added by section 647 of the National Defense Authorization Act
			 for Fiscal Year 2008 (Public Law 110–181, 122 Stat. 160), is amended—
			(1)by striking January 28, 2008
			 and inserting September 11, 2001; and
			(2)by striking in any fiscal year after
			 such date and inserting such duty or service after that date
			 during fiscal year 2002 and any subsequent fiscal year.
			
